Citation Nr: 1332662	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  12-29 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for a posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David Owens 


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.  His Service medals and decorations include the Combat Infantryman Badge (CIB).

This matter arises before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service-connection for the Veteran's PTSD and assigned a 50 percent disability rating, effective August 16, 2011.

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The holding of Rice is inapplicable here.  Though the Veteran is not working, the evidence indicates that he retired after many years working in the maintenance department at a local university.  See September 2011 VA examination report.  Though the Veteran has stated that his PTSD affects his ability to maintain effective relationships, he has not asserted that his PTSD renders him unable to obtain or maintain gainful employment.  A claim for a TDIU has not been raised by the record and will not be considered. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that a remand is required in order to afford the Veteran a current VA examination.  

In his December 2011 Notice of Disagreement (NOD), the Veteran suggests his PTSD has worsened since his last VA compensation examination in September 2011.  During the September 2011 VA examination, the Veteran was described as attractive and well-groomed.  He got along with his family and had no suicidal ideations.  However in his December 2011 NOD, he stated that he has no family due to his lack of trust and irritability.  Additionally, in his October 2012 Substantive Appeal, he reported that he neglects his personal hygiene and appearance.  As such, the Board finds that an additional VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (holding that where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Veteran has not had a VA examination in connection with his initial rating claim for PTSD.

Inasmuch as the case is being remanded for an additional VA examination, outstanding VA treatment records from the Louisiana VA Medical Center (VAMC), and Community Based Outpatient Clinics (CBOC), to include Shreveport and Monroe, should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the Louisiana VAMC and CBOC dated since August 2012.  All records received should be associated with the claims file.  

2.  After all records have been received, afford the Veteran a VA psychiatric examination to ascertain the current severity and manifestations of his PTSD.  The examiner should perform all indicated tests and studies, including updated psychometric examination(s), as deemed necessary.  

After reviewing the record and applicable worksheets for rating psychiatric disabilities, the examiner is to provide a detailed report of the Veteran's pertinent medical history, current complaints, and the nature and extent of his PTSD.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with a Global Assessment of Functioning (GAF) score which reflects the severity of the Veteran's PTSD.

The examiner should also discuss the extent to which the Veteran's PTSD affects his daily life and employment.  A complete rationale for any opinion expressed shall be provided.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


Department of Veterans Affairs


